DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/SG18/50602 12/11/2018
FOREIGN APPLICATIONS
SINGAPORE 10201710287Y 12/11/2017
	Claims 1-2, 8-12, 28, 42, and 45-51 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for wound healing or treating connective tissue or bone, does not reasonably provide enablement for treating any and all conditions.  The practice the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue', not ‘experimentation' ” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
Claim 45 is drawn to a method of treatment comprising administering a compound to a subject in need of treatment.  The claim is not limited to any particular treatment, so the claim is interpreted to encompass treatment of any and all possible conditions.

Biotechnology is considered to be an “unpredictable art.”  MPEP 2145(X)(E).
The claimed compounds bind to BMP2 and are disclosed to be effective for wound healing or treating connective tissue or bone.  These treatments represent a tiny fraction of all possible conditions which could be treated within the scope of claim 45, which could include cancer, heart disease, neurological disease, mental health disorders, genetic disorders, and others.  The specification does not provide guidance to extrapolate binding to BMP2 to treatment of any and all conditions.  Treatment of any and all conditions would require undue experimentation because etiologies of all possible disorders are widely varied and the claim encompasses treatment of disorders which do not involve BMP2 at all. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-10, and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole (PLoS ONE 5(7): e 11644, 2010, cited on IDS).
Cole teaches a 12-mer 2SNS HS (page 2, Table 1).  The HS was used in assays (pages 2-3), which meets the limitation “pharmaceutical composition.” 
Cole is silent about binding BMP2.  Page 12 of the instant specification states that N-sulfation is important for binding to BMP2 protein.  Cole’s HS is N-sulfated, so it has the structural characteristics disclosed by Applicant to be important for binding to BMP2 protein.

Claim(s) 1-2 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iduron (Selectively Desulphated Heparin Oligosaccharides, https://web.archive.org/web/20170922213109/http://iduron.co.uk/product/selectively-desulphated-heparin-oligosaccharides, accessed from the Wayback Machine internet archive, September 22, 2017).
Iduron teaches 2-O-desulfated heparin oligosaccharide dp 12.  See page 3.  Iduron’s product is a heparin oligosaccharide, so it is N-sulfated and 6-O-sulfated, so it has the structural characteristics disclosed by Applicant to be important for binding to BMP2 protein as disclosed on page 12 of the instant specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole (PLoS ONE 5(7): e 11644, 2010, cited on IDS).

Cole does not teach administering the HS to a subject.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to administer Cole’s HS to a subject for a method of treatment because Cole teaches that the HS has biological activity.

Claims 1-2, 8-11, 28, 42, and 45-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cool (US 2013/0045249 A1, February 21, 2013, cited on IDS).
Cool teaches HS/BMP2 for repair and regeneration of bone tissue (see abstract).  Implants or prostheses are disclosed (paragraph [0264] and claims 5-8). A kit of parts comprising HS and BMP2 is disclosed [0046].  Cool’s HS is HS3 [0138].  The molecular weight of HS3 is just over 20 kDa (Figure 13), which is about 65 saccharide units if the average molecular weight of the HS saccharide is 310 (as suggested in paragraph [0433] wherein a chain of 14 saccharides corresponds to about 8.7 kDa).  The full length chain is long enough to carry multiple domains with affinity for BMP2, and GAG+ samples treated with heparinase 3 showed multiple repeats of carbohydrate chain segments with a specific affinity for BMP2 [0465].  It has been posited that sugar chains must be longer than about 10-14 rings for activity [0433].  Sequencing of long chains of sulfated carbohydrates is complex and time consuming [0457].  The relatively small BMP2-HBP peptide might have difficulty maintaining its association with much larger heparin molecules [0444].  

It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare fragments of Cool’s HS3.  The full length chain carries multiple domains with affinity for BMP2, and sequencing of long chains is complex.  Cool also teaches that the BMP2-HBP peptide is relatively small, and might have difficulty maintaining association with a larger molecule.  The skilled artisan would prepare fragments because smaller molecules are less complex and the BMP2-HBP peptide is relatively small.  The skilled artisan would have a reasonable expectation of success because the full length chain carries multiple domains with affinity for BMP2.  The skilled artisan would prepare chains of at least 10-14 rings because it has been posited that sugar chains must be longer than about 10-14 rings for activity.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/Primary Examiner, Art Unit 1623